Rombauer, P. J.
The plaintiff recovered judgment, June 5, 1890, and the defendant appealed to this court on the following day. No transcript of the record was filed in this court until September 29, following, which was less than fifteen days before the beginning of the term to which the appeal was returnable. The respondent moves for an affirmance of the judgment because the transcript was not filed within the time required by law. Affidavits are filed in opposition to the motion, which show, as sole cause for the delay, that the appellant left the state shortly after the trial, and •failed to provide his attorneys with funds to pay for the transcript. This shows no diligence on part of appellant. One who takes an appeal must make timely provisions for its prosecution. Smith v. Merrill, 26 Mo. App. 65.
The judgment is affirmed.
All the judges concur.